The Honorable Henry M. Helgerson, Jr. State Representative, 86th District 4009 Hammond Drive Wichita, Kansas  67218-1221
Dear Representative Helgerson:
You request our opinion regarding the authority of county treasurers to charge an additional fee for processing applications for certificates of title on a priority basis.  You explain that a number of counties are assessing such additional fees, ranging from two to five dollars, and that the fees are being retained by such counties.
You direct our attention to three prior opinions of the Attorney General, nos. 96-65, 94-16 and 93-80.  Most recently, in Attorney General Opinion No. 96-65, this office concluded that county treasurers may not charge additional fees for motor vehicle registrations when registrants make use of satellite registration facilities.  The basis for this conclusion was the fact that the Kansas statutes provide specifically for the amount of fees to be assessed for vehicle registration, those statutes are uniformly applicable, and any local legislation to the contrary would be in conflict with the statutory fee schedules. Similarly, Attorney General Opinions No. 94-16 and 93-80, respectively, concluded that county treasurers may not charge additional fees for production or issuance of individual identification cards issued to disabled veterans for parking, or for using credit cards for payment of motor vehicle taxes and registration fees. (While the statutes may have been amended subsequent to the issuance of these opinions in order to deal with specific situations, the analysis remains the same; if the fee is not statutorily provided for, county treasurers cannot charge it as part of the vehicle registration process.)
The provisions requiring application and payment of fees for certificates of title are located in K.S.A. 8-129 and K.S.A. 1995 Supp.8-135, 8-135a, 8-139, 8-170, 8-171, 8-198 and 74-2013, as amended by L. 1996, ch. 260, §§ 1-3 and 5-8.  Generally, the fee to obtain a certificate of title is, until July 1, 1999, seven dollars.  K.S.A. 1995 Supp. 8-145, as amended by L. 1996, 260, § 4, establishes the amount of the certificate of title fee that is to be deposited by the county treasurer in the special fund created for use in paying for necessary help and expenses incidental to the administration of the tags and title law, and limits the total amount to be appropriated for this purpose.
As in Attorney General Opinion No. 96-65, the statutes referenced above are uniform and any attempt by a county treasurer to assess additional fees for processing a certificate of title would appear to be in conflict with K.S.A. 1995 Supp. 8-145, as amended, and the comprehensive nature of the statutes dealing with vehicle registration and titling.  SeeWyandotte County Comm'rs v. Ferguson, 159 Kan. 80, 85 (1944).
In conclusion, county treasurers are not authorized to assess fees in excess of those prescribed by statute for "priority processing" of applications for certificates of title.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
CJS:JLM:jm